Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12 and 13 are amended. Claim 2 is cancelled. Claims 15 and 16 are new. Claims 1 and 3-16 are pending.
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:
Claims 1, 8, 9 and 11-14 rejected under 35 U.S.C. 103 as being unpatentable over No et al (US Application: 20170140563, published: May 18, 2017, filed: Oct 21, 2016) in view of Chin et al (US Application: US 20010029455, published: Oct. 11, 2001, filed: Apr. 2, 2001).
Claims 3-6 rejected under 35 U.S.C. 103 as being unpatentable over No et al (US Application: 20170140563, published: May 18, 2017, filed: Oct 21, 2016) in view of Chin et al (US Application: US 20010029455, published: Oct. 11, 2001, filed: Apr. 2, 2001) in view of Chiu et al (US Application: US 2010/0204977, published: Aug. 12, 2010, filed: Feb. 9, 2009) and further in view of Scott et al (US Application: US 2015/0106702, published: Apr. 16, 2015, filed: Jun. 29, 2012).
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over No et al (US Application: 20170140563, published: May 18, 2017, filed: Oct 21, 2016) in view of Chin et al (US Application: US 20010029455, published: Oct. 11, 2001, filed: Apr. 2, 2001) in view of Chiu et al (US Application: US 2010/0204977, published: Aug. 12, 2010, filed: Feb. 9, 2009)
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over No et al (US Application: 20170140563, published: May 18, 2017, filed: Oct 21, 2016) in view of Chin et al (US Application: US 2001/0029455, published: Oct. 11, 2001, filed: Apr. 2, 2001) in view of Li et al (US Application: US 2013/0066983, published: Mar. 14, 2013, filed: Aug. 6, 2012).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8  and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over No et al (US Application: 20170140563, published: May 18, 2017, filed: Oct 21, 2016) in view of Scott et al (US Application: US 2015/0106702, published: April 2015, filed: Jun. 29, 2012), in view of Lund et al (WO 2007118476, published: Oct 2007, filed: April 2007, priority: April 2006).

With regards to claim 1. No et al teaches a non-transitory computer-readable recording medium storing instructions, wherein the instructions, when executed by a controller of an information processing apparatus (paragraph 0047 and claim 22 of No et al: an apparatus having hardware/processor/memory is implemented), cause the information processing apparatus to perform operations comprising: 

displaying an edit screen, the edit screen being configured to receive a translation instruction, the edit screen including a text area and a print area, the print area being configured to place therein a target text string to be printed … (Fig 6B: an edit screen 1450 is shown that includes a print area 1470 and a text area speech statements on the right hand side 1460. The print area being configured to place the target string to be printed as a greeting card); 

upon receiving on the edit screen an operation for inputting the target text string, displaying the target text string in a first language in the text area (paragraph 0089: the user can provide edits to the input target text string statements); 

upon receiving … on the edit screen …  the translation instruction for translating the target text string displayed in the text area from the first language into a second language, translating the target text string to obtain a translation data piece representing a translated text string in the second language (Fig 6B, paragraphs 0089 and 0090: the user can supply a target text statement and a translation is obtained in another language); and 

displaying in the print area the translated text string in the second language (Fig 6B, paragraphs 0089 and 0090: the translated text string is displayed in the print area 1470).

However No et al does not expressly teach … the text area being configured to display the target text string input into the edit screen; … receiving a user input on the edit screen, a selection to initiate the translation instruction ….; … displaying in the print area the translated text string in the second language, based on the translation data piece; and displaying in the print area the translated text string in the second language upon receiving an instruction for displaying the translated text string in the print area while the translated text string is displayed in the text area. 

Yet Scott et al teaches … the text area being configured to display the target text string input into the edit screen; … receiving a user input on the edit screen, a selection to initiate the translation instruction ….; … the translated text string in the second language, based on the translation data piece; … [selecting] … the translated text string … upon receiving an instruction for [selecting] the translated text string … while the translated text string is displayed in the text area (Fig 1: a text area is shown to allow and display target string input and initiate translation to further accept candidate selection-instruction of translation data pieces for the second language).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified No et al’s ability to implement an edit screen having a print area configured to display the target text string in the second language and a text area data includes target text string content that is provided into the edit screen such that the text area is further modified to display the target text string input into the text area and initiating translation of input to allow selection of one or more candidate translation data pieces, as taught by Scott et al. The combination would have allowed No et al to have a user to have been able to efficiently selected … candidates for insertion into a computer application, based in part on … input (Scott et al, paragraph 0018).  

However the combination does not expressly teach … displaying in the print area the translated text string in the second language …; and displaying in the print area the translated text string in the second language upon receiving an instruction for displaying the translated text string in the print area while the translated text string is displayed in the text area.

Yet Lund et al teaches … displaying in the print area the [selected string] … …; and displaying in the print area the [selected string] upon receiving an instruction for displaying the [selected string] in the print area while the [selected string] is displayed in the text area (Fig 5, page 10, lines 10-15: string data can be selected via drop down boxes, such as in the ‘Donate’ Field and the selected string will be instructed to be displayed in a visualized print preview that dynamically shows output print size in a visual manner in response to data as entered in the text area).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified No et al and Scott et al’s ability to display an edit screen with a print area that reflects the translated text string in the second language (the second language string being interpreted as a ‘selected string’ selected by the user from selectable candidates in the text area ) and a text area that is configured to display and accept a selected string for the translated string, such that the act of selection of the selected string in the text area would allow selected string to be also be displayed in the print area concurrently in the edit screen, as taught by Lund et al. The combination would have allowed No et al and Scott et al to have enabled the user to have a clear picture … at all times during the design phase using real time updates in a preview panel (Lund et al, lines 22-26).

With regards to claim 8. The non-transitory computer-readable recording medium according to claim 1, wherein the translating the target text string comprises translating the target text string each time the second language is selected on the edit screen (Fig 6B, paragraphs 0089 and 0090: target string is translated upon a user selecting a new/alternate statement ).

With regards to claim 11. No et al teaches The non-transitory computer-readable recording medium according to claim 1, wherein the information processing apparatus includes a memory, the memory storing a translation application program for translating the target text string, wherein the translating the target text string is implemented by the translation application program (paragraph 0047: a greeting card program /photo-kiosk app is implemented ). 

With regards to claim 12. No et al, Scott et al and Lund et al  teaches  An information processing apparatus comprising: a display; a user interface; and a controller comprising hardware configured to: display on the display an edit screen, the edit screen including a print area and being configured to receive a translation instruction, the print area being configured to place therein a target text string to be printed, the text area being configured to display the target text string input into the edit screen; upon receiving on the edit screen, via the user interface, an operation for inputting the target text string, display in a text area on the edit screen, the target text string in a first language; upon receiving a user input on the edit screen a selection to initiate the translation instruction for translating the target text string displayed in the text area from the first language into a second language, translate the target text string to obtain a translation data piece representing a translated text string in the second language; display in the text area the translated text string in the second language based on the translation data piece; and display in the print area the translated text string in the second language, while the translated text string is displayed in the text area, upon receiving an instruction for displaying the translated text string in the print area, as similarly explained in the rejection of clam 1, and is rejected under similar rationale.

With regards to claim 13. No et al, Scott et al and Lund et al  teaches a method of controlling an information processing apparatus, comprising: causing to display an edit screen, the edit screen including a print area and being configured to receive a translation instruction, the print area being configured to place therein a target text string to be printed, the text area being configured to display the target text string input into the edit screen; upon receiving on the edit screen an operation for inputting the target text string, causing to display in a text area on the edit screen, the target text string in a first language; upon receiving a user input on the edit screen a selection to initiate the translation instruction for translating the target text string displayed in the text area from the first language into a second language, causing to translate the target text string to obtain a translation data piece representing a translated text string in the second language; displaying in the text area the translated text string in the second language based on the translation data piece; and causing to display in the print area the translated text string in the second language, while the translated text string is displayed in the text area, upon receiving an instruction for displaying the translated text string in the print area, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 14, No et al teaches determining whether a place instruction for placing the target text string in the print area is received without receiving the translation instruction, or the translation instruction is received, wherein in a case where it is determined that the place instruction is received without receiving the translation instruction, displaying in the print area the target text string in the first language (paragraphs 0059, 0090, and 0091, ref 900, 910, Fig 6B: the destination/recipient card will display the language the user selects for the recipient (which can be the same language as the user) ), and wherein in a case where it is determined that the translation instruction is received, translating the target text string from the first language into the second language (Fig 6B, paragraph 0089 and 0090: the condition for where a translation instruction is received the translation is displayed in a second language on the greeting card).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over No et al (US Application: 20170140563, published: May 18, 2017, filed: Oct 21, 2016) in view of Scott et al (US Application: US 2015/0106702, published: April 2015, filed: Jun. 29, 2012), in view of Lund et al (WO 2007118476, published: Oct 2007, filed: April 2007, priority: April 2006) and  in view of Chiu et al (US Application: US 2010/0204977, published: Aug. 12, 2010, filed: Feb. 9, 2009).

With regards to claim 3. The non-transitory computer-readable recording medium according to claim 1, No et al teaches wherein the translating the target text string comprises, upon receiving a plurality of translation instructions for translating the target text string displayed in the text area from the first language into a … second language…, translating the target text string from the first language into [a] … second language … , and wherein the displaying in the print area comprises displaying, in the print area, a plurality of translated text strings ..in the … second language .., based on  … translation data … (Fig 6B, paragraphs 0089 and 0090: a target text string statement that a user edits/supplies is processed and a translation in a second language is displayed in a left print-type area. The print area displays a plurality of text strings of a translated second language).

Additionally, No et al, Scott et al and Lund et al teaches the print area displays a translated text strings in the … second language based on a plurality of translation data pieces, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. However the combination  does not expressly teach upon receiving a plurality of translation instructions for translating the target text string displayed in the text area from the first language into a plurality of second languages, translating the target text string from the first language into the plurality of second languages  .

Yet Chiu et al teaches upon receiving a plurality of translation instructions for translating the target text string displayed in the text area from the first language into a plurality of second languages, translating the target text string from the first language into the plurality of second languages (Fig 4, paragraphs 0024 and 0026: a target text string is received for processing and then translated into different languages in a priority order, where higher priority is first, and lower priorities follow in decreasing fashion. The priority order is saved upon each usage/translation. Additionally, paragraph 0024, Fig 3 of Chiu et al teaches the generated translations are displayed according to priority order).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified No et al, Scott et al and Lund et al ’s ability to translate an input text string into an output (translated) text string in a print area, such that a plurality of output translated text strings for a plurality of languages are generated (in a priority order from stored frequency-order data with higher priority at top of list to lower priority in subsequent fashion) and displayed, as taught by Chiu et al. The combination would have allowed No et al, Scott et al and Lund et al  to have allowed translations to be generated even if the user does not know which translations are available (Chiu et al, paragraph 0004). 

With regards to claim 4. The non-transitory computer-readable recording medium according to claim 3, the combination of No et al, Scott et al, Lund et al and  Chiu et al teaches wherein the instructions cause the information processing apparatus to perform further operations comprises: upon receiving the plurality of translation instructions for translating the target text string into the plurality of second languages, storing an order of receiving the plurality of translation instructions, and wherein the displaying in the print area comprises displaying in the print area the plurality of translated text strings, in the stored order, as similarly explained in the rejection of claim 3 (as explained, Chiu teaches an ordered list of translations are generated based upon stored frequency-order/priority from more important at the top and decreasing priority below), and is rejected under similar rationale.

With regards to claim 5. The non-transitory computer-readable recording medium according to claim 4, the combination of No et al, Scott et al, Lund et al and Chiu et al teaches wherein the information processing apparatus includes a memory, wherein the translating the target text string comprises storing the plurality of translation data pieces in the memory, and wherein the displaying in the print area comprises: determining an order of the plurality of stored translation data pieces, based on the stored order; and displaying in the print area the plurality of translated text strings in the plurality of second languages, in the determined order of the plurality of the translation data pieces, as similarly explained in the rejection for claim 3 (as explained, Chiu teaches an ordered list of translations are generated based upon stored frequency-order/priority from more important at the top and decreasing priority below), and is rejected under similar rationale.

With regards to claim 6. The non-transitory computer-readable recording medium according to claim 3, the combination of No et al, Scott et al, Lund et al and Chiu et al teaches wherein the translating the target text string comprises storing, as history information, information of the number of selections of the plurality of second languages, and wherein the translating the target text string comprises displaying, at upper positions on the edit screen, at least either of second languages selected within a predetermined past time period from the present, or second languages selected more within the predetermined past time period from the present, as similarly explained in the rejection of claim 3 ((as explained, Chiu teaches an ordered list of translations are generated based upon stored history-frequency-order/priority (from past to present ) with more important at the top and decreasing priority below)), and is rejected under similar rationale.

With regards to claim 7. The non-transitory computer-readable recording medium according to claim 1, No et al teaches wherein the translating the target text string comprises translating the target text string from the first language into … second language …  upon receiving an operation indicating completion of selection of the … second language … (Fig 6B, paragraphs 0089 and 0090: a target text string statement that a user edits/supplies is processed and a translation in a second language is displayed in a left print-type area).

Additionally, the combination of No et al, Scott et al, Lund et al and Chiu et al teaches … the target text string from the first language into a plurality of second languages upon receiving an operation indicating completion of selection of the plurality of second languages, as similarly explained in the rejection of claim 3 (Chiu et al, Fig 4, paragraphs 0024 and 0026: a target text string is received for processing and then translated into different languages in a priority order, where higher priority is first, and lower priorities follow in decreasing fashion. The priority order is saved upon each usage/translation, whereas each usage is considered a ‘selection’), and is rejected under similar rationale.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over No et al (US Application: 20170140563, published: May 18, 2017, filed: Oct 21, 2016) in view of Scott et al (US Application: US 2015/0106702, published: April 2015, filed: Jun. 29, 2012), in view of Lund et al (WO 2007118476, published: Oct 2007, filed: April 2007, priority: April 2006) and further in view of Chin et al (US Application: US 2001/0029455, published: Oct. 11, 2001, filed: Apr. 2, 2001).

With regards to claim 9. The non-transitory computer-readable recording medium according to claim 1, No et al teaches wherein the instructions cause the information processing apparatus to perform further operations comprises: 
transmitting a translation request for translating the target text string displayed in the text area into the second language (Fig 6B, paragraphs 0089 and 0090: a user performs an action to initiate a translation request in a text area and a translation is performed). 

However the combination of No et al, Scott et al and Lund et al does not expressly teach … to a server communicable with the information processing apparatus; and receiving the translation data piece from the server, wherein the translating the target text string is implemented by the server.

Yet Chin et al teaches … to a server communicable with the information processing apparatus; and receiving the translation data piece from the server, wherein the translating the target text string is implemented by the server (Figure 7, paragraphs 0040 and 0120, the translation request initiated is routed to a server and the translator service provides translation services back to requestor).

It would have been obvious to one of ordinary skill in the art to have modified No et al, Scott et al and Lund et al’s ability to obtain a translation data piece when undergoing translation, such that the translation is implemented by a server and the translation data piece comes from the server as taught by Chin et al. The combination would have allowed No et al, Scott et al and Lund et al to have “improved the quality and usability of the translations” (Chin et al, paragraph 0019).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over No et al (US Application: 20170140563, published: May 18, 2017, filed: Oct 21, 2016) in view of in view of Scott et al (US Application: US 2015/0106702, published: April 2015, filed: Jun. 29, 2012), in view of Lund et al (WO 2007118476, published: Oct 2007, filed: April 2007, priority: April 2006) in view of Chin et al (US Application: US 2001/0029455, published: Oct. 11, 2001, filed: Apr. 2, 2001) in view of Li et al (US Application: US 2013/0066983, published: Mar. 14, 2013, filed: Aug. 6, 2012).

With regards to claim 10. The non-transitory computer-readable recording medium according to claim 9, the combination of No et al, Scott et al, Lund et al and Chin et al teaches wherein the instructions cause the information processing apparatus to perform further operations comprising: upon receiving on the edit screen the translation instruction,…… the edit screen (Fig 6B, paragraphs 0089 and 0090 of No et al was explained to show a user placing a translation request/command using an edit screen/interface and as explained in the rejection for claim 9, the request can be sent to a network service to perform/execute the request and return the result) 

However the combination does not expressly teach … determining whether communication with the server is available; … upon determining that the communication with the server is available, transmitting to the server the translation request; and upon determining that the communication with the server is unavailable, notifying on the edit screen that translation of the target text string is unavailable.

Yet Li et al teaches [initiate work] and determining whether communication with the server is available; … upon determining that the communication with the server is available, transmitting to the server the … request; and upon determining that the communication with the server is unavailable, notifying [that the service to perform work is unavailable] (paragraph 0072: when there is logic to initiate the performance of work, the connection to the server is tested, such that the user is notified if the service is unavailable, or if it is available, sending to the server the work request).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of No et al, Scott et al, Lund et al and Chin et al’s ability to use a network service to request and receive a translation, given target text string, such that the network service is monitored for availability and allowing the user to be notified if the service was unavailable, as taught by Li et al. The combination would have allowed Li et al to have allowed the user to understand why a request could not be performed successfully.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over No et al (US Application: 20170140563, published: May 18, 2017, filed: Oct 21, 2016) in view of Scott et al (US Application: US 2015/0106702, published: April 2015, filed: Jun. 29, 2012), in view of Lund et al (WO 2007118476, published: Oct 2007, filed: April 2007, priority: April 2006) in view of DeGroot et al (US Application: US 2008/0243472, published: Oct. 2, 2008, filed: Mar. 26, 2007).

15. The non-transitory computer-readable recording medium according to claim 1, the combination of No et al, Scott et al and Lund et al teaches wherein the instructions cause the information processing apparatus to perform further operations comprising: … the edit screen … , displaying the … translated text string … the second language in the text area; and displaying in the print area … translated text string in the second language, upon receiving an instruction for displaying the … translated text string in the print area while the … translated text string is displayed in the text area,  as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination does not expressly teach  upon receiving on the edit screen an operation for editing the translated text string, displaying the edited translated text string in the second language in the text area; and displaying in the print area the edited translated text string in the second language, upon receiving an instruction for displaying the edited translated text string in the print area while the edited translated text string is displayed in the text area.

Yet DeGroot et al teaches ‘upon receiving on the edit screen an operation for editing the translated text string, displaying the edited translated text in the second language … ’ (Fig.  3C, paragraph 0007: translated text string can optionally receive further edits by the user, before committing the translation).

It would have been obvious to one of ordinary skill in the art before the effective filing of the inventio to have modified No et al, Scott et al and Lund et al’s ability to display translated text string in a text area and further direct the print area to display the translated text string upon the user committing/selecting the translated text string, such that the committed translated text string could have been a result of additional editing as taught by DeGroot. The combination would have allowed No et al, Scott et al, and Lund et al to have accurately translate text in real time (DeGroot et al, paragraph 0002). 

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
With regards to claims 1, 12, and 13 the applicant argues that the references (No et al, Chin nor Zhang), individually or as a combination lack the teachings of the limitations at issued (as amended). Since the amendments changed the scope of the invention, a new grounds of rejection using a new combination of references (No et al, Scott et al and Lund et al) are applied to teach the limitations of amended claim 1. The examiner respectfully directs the applicant’s attention to the rejection of claim 1 for an explanation as to how the new combination addresses the limitations of claim 1.
With regards to claims 3-11 and 14, the applicant argues that they are allowable for at least the reasons provided for their corresponding independent claims. However the independent claims have been shown/explained to be rejected, and thus, the arguments are not persuasive.
With regards to new claim 15, this claim has been rejected under a new combination of references provided in the rejection of claim 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178